Citation Nr: 1827075	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-35 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether or not new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type 2 (DMII).

2.  Entitlement to service connection for DMII, to include as due to exposure to herbicide agents.	

3.  Entitlement to service connection for hypertension, to include as secondary to service connected disease.

4.  Entitlement to service connection for depressive disorder, not otherwise specified (NOS) to include as secondary to service connected disease.

5.  Entitlement to service connection for sleep apnea to include as secondary to service connected disease.

REPRESENTATION

Appellant represented by:   Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which among other things denied service connection for hypertension, sleep apnea, depressive disorder, NOS, and denied reopening of a claim for DMII as there was no new and material evidence submitted.

In February 2014, the Veteran filed his notice of disagreement with the aforementioned service connection claims, was issued a statement of the case in October 2014, and in January 2015 perfected his appeal to the Board.

The issue of entitlement to service connection for sleep apnea to include as secondary to service connected disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO denied service connection for DMII; the Veteran did not submit new and material evidence or timely initiate an appeal of that decision within one year of notification.

2.  Evidence added to the record since the April 2010 decision denying service connection for DMII relates to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim.

3. The Veteran has been diagnosed with DMII.

4. The evidence is at least evenly balanced as to whether the Veteran served in Vietnam.

5.  The Veteran's hypertension is proximately due to his service-connected DMII.

6.  The Veteran's depressive disorder NOS is proximately due to his service-connected DMII and hypertension.


CONCLUSIONS OF LAW

1.  The April 2010 RO decision that denied service connection for DMII is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for DMII have all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

3.  The criteria for entitlement to service connection for DMII based on presumed exposure to herbicide agents have been met.  38 U.S.C. §§ 1110, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for hypertension on a secondary basis have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for depressive disorder NOS on a secondary basis have been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in March 2010 and September 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in October 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and affording him VA examinations in July 2013 and October 2013.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Veteran has not raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  New and Material Evidence

The AOJ denied the Veteran's claim of entitlement to service connection for DMII in September 2008 as the evidence of record was negative for any treatment, complaints or finding of DMII in service; and service connection could not be granted on a presumptive basis as there was no evidence the Veteran set foot in the Republic of Vietnam.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  The decision was therefore final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  However, in April 2010, the RO readjudicated the claim pursuant to the Nehmer rules.  See 38 C.F.R. § 3.816 (2017).  Those rules provide for an exception to finality in cases of Vietnam veterans with a covered herbicide disease, including DMII.  Id.  The RO continued to deny the claim in  April 2010 and the Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  This decision therefore became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  
 
A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Evidence obtained since the April 2010 decision includes a detailed Defense Personnel Information Retrieval System (DPRIS) response to an inquiry which indicated that the command history for the USS Kitty Hawk was reviewed and describing the locations and activities of the ship.  This new evidence was not previously of record, relates to an unestablished fact necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for DMII.  See Shade, supra.  Specifically, the new evidence more clearly addresses the location of the ship from which the Veteran claims he set foot in Vietnam.  Thus, the evidence is new and material and the service connection claim for DMII is reopened.  The Board notes that, although the DPRIS response references service department records, it is not itself a service department record, and 38 C.F.R. § 3.156(c) (2017), applicable to receipt of relevant service department records, is therefore not for application.

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116 (f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(ii).  These diseases include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes.  38 U.S.C. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).
A. DMII

The Veteran contends that his DMII is due to active duty service, including possible exposure to Agent Orange when dropping off supplies to forces on shore in Vietnam.  Medical treatment records from March 2007 note that the Veteran has a diagnosis of DMII.

VA has attempted to confirm whether the Veteran has qualifying Vietnam service as contemplated by VA laws and regulations.  The Veteran's DD-214 indicates that he served as an aircraft mechanic with service on the USS Kitty Hawk, and is a recipient of the Vietnam Service Medal.  The Veteran submitted personnel records which indicated that USS Kitty Hawk arrived in the Republic of Vietnam on June 29, 1969.  However, Defense Personnel Records indicate that history and deck logs do not document that the USS Kitty Hawk docked or anchored in Vietnamese waters, or that personnel stepped foot in Vietnam.

The statements provided by the Veteran that he dropped off supplies to forces on shore in Vietnam which may have resulted in exposure to Agent Orange is corroborated by the personnel records and his DD 214 which indicate that he served on the USS Kitty Hawk which arrived in Vietnam on June 29, 1969.  The Veteran is competent to report on that of which he has personal knowledge including whether or not he served in the waters offshore or set foot in Vietnam, and the Board considers this testimony to be credible and consistent with the places, types, and circumstances of the Veteran's service. See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Moreover, the Board must consider the Veteran's statements along with the other evidence of record in determining whether he served in Vietnam.  Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 176 (2016) (the Board must consider lay, historical, and archival evidence, in addition to service records, in determining whether there was service in Vietnam or exposure to herbicide agents elsewhere).

The above reflects that the evidence is at least evenly balanced as to whether the Veteran set foot in Vietnam.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran had the requisite Vietnam service during the Vietnam era, and as such, is presumed to have been exposed to herbicide agents.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102  (benefit of the doubt doctrine applies to "any other point").

The record indicates that the Veteran has a current diagnosis for DMII as noted in March 2007 treatment records as well as in a July 2013 disability benefits questionnaire (DBQ).  Given this evidence, and the Veteran's Vietnam service, the requirements for presumptive service connection for DMII based on herbicide agent exposure are met, and service connection for DMII is therefore warranted.

B.  Hypertension 

Medical treatment records from April 2007 indicate that the Veteran was diagnosed with uncontrolled hypertension.  A July 2013 DBQ also noted a diagnosis for hypertension confirmed by blood pressure readings taken 2 or more times on at least 3 different days.  The July 2013 examiner opined that the Veteran's hypertension was at least as likely as not due to the Veteran's DMII.  In light of the favorable decision to grant the claim of entitlement to service connection for DMII, the evidence is at least evenly balanced as to whether the Veteran's hypertension was caused by his DMII.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted.  38 U.S.C. §5107(b); 38 C.F.R. §3.102. 

C.  Depressive Disorder, NOS  

In a November 2013 DBQ, the examiner noted a diagnosis for depression that was at least as likely as not due to ongoing difficulties related to cardiac issues, DMII, and hypertension and the functional limitations associated with each.  As service connection has been granted for both hypertension and DMII in this decision, the evidence is at least evenly balanced as to whether the Veteran's depressive disorder NOS was caused by a service connected disease.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for depressive disorder NOS, secondary to service connected DMII, is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a previously denied claim of entitlement to service connection for type II diabetes mellitus is granted.

Entitlement to service connection for type II diabetes mellitus is granted.

Entitlement to service connection for hypertension, secondary to type II diabetes mellitus, is granted.

Entitlement to service connection for depressive disorder NOS, secondary to type II diabetes mellitus, is granted.


REMAND

With regard to the Veteran's claim for service connection for sleep apnea, November 2013 VA treatment records note a diagnosis of severe obstructive sleep apnea and a recommendation that a CPAP be prescribed.  Additional treatment records indicate that the Veteran continues to seek treatment for obstructive sleep apnea.  However, there is no medical opinion of record as to the etiology of the Veteran's obstructive sleep apnea.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.  In light of the preceding decision granting service connection for DMII, hypertension and depressive disorder, a VA examination is needed to determine whether or not the Veteran's sleep apnea has been caused or aggravated by a service connected disorder; or whether his sleep apnea is otherwise related to his service, to include as due to exposure to an herbicide agent.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The examiner must review the claims file in conjunction with the examination.

The examiner must provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current obstructive sleep apnea had its onset during his military service, or is the result of an in-service disease, injury, or event to include any herbicide agent exposure. 

The examiner must provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current obstructive sleep apnea was either (a) caused or (b) aggravated by a service connected disease or injury.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


